Citation Nr: 0411558	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  95-30 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to June 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for a 
mental disorder.  This case was remanded by the Board in July 
1997 for evidentiary development and a VA examination.  The 
case was remanded again by the Board in March 1999 for 
additional evidentiary development and a VA examination.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran failed to report without good cause for VA 
examinations necessary to determine the nature, extent, and 
etiology of all of the veteran's psychiatric disorders in 
connection with her claim for service connection.

3.  A psychiatric disorder was not present during service and 
the evidence does not show a causal link between a current 
psychiatric disorder and service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5102, 5103(b)), 
redefined VA's duty to assist a veteran in the development of 
a claim.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  The veteran's service 
medical records are associated with the claims folder.  The 
veteran has submitted treatment records, and there are no 
outstanding records that could be relevant to appeal for 
service connection for a psychiatric disorder.

Pursuant to the July 1997 and March 1999 Board remands, the 
veteran was scheduled for VA examinations to determine the 
etiology of her psychiatric problems.  She failed to report 
for psychiatric examinations scheduled for July 1998, May 
2002, and November 2003.  The psychiatric examinations were 
scheduled to obtain information concerning the etiology and 
nature of her present acquired psychiatric conditions.  When 
a claimant fails to report for an examination in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b).  
Because the veteran has failed, without explanation, to 
report for these examinations, further assistance could not 
aid her in substantiating her claims. 

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in March 2003, the RO notified the veteran 
of the evidence needed to substantiate her claims for service 
connection, and offered to assist her in obtaining any 
relevant evidence.  The letter gave notice of what evidence 
the veteran needed to submit and what the VA would try to 
obtain.  The letter also notified the veteran of the evidence 
needed to substantiate entitlement to service connection.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412, 422 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court expressed the view that a VCAA notice letter consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  VA's 
General Counsel has held that this aspect of Pelegrini was 
dicta.  VAOPGCPREC 1-2004 (2004).

In the March 2003 letter, the RO informed the veteran of the 
evidence she needed to submit.  The RO requested that the 
veteran submit additional evidence showing treatment for her 
claimed disabilities.  The March 2003 notice effectively 
requested that the veteran provide any evidence in her 
possession that pertained to the claims, "or something to 
the effect that the claimant should give us everything you've 
got pertaining to your claim."

The VCAA notice was provided after the initial adjudication 
in this case.  However, the initial adjudication took place 
prior to enactment of the VCAA.  In Pelegrini, the majority 
expressed the view that a claimant was entitled to VCAA 
notice prior to initial adjudication of the claim, but 
declined to specify a remedy were adequate notice was not 
provided prior to initial RO adjudication.  Pelegrini v. 
Principi, at 420-22.  

VA has taken the position that Pelegrini is incorrect as it 
applies to pre-VCAA initial adjudications.  See Landgraf v. 
USI Film Products, 511 U.S. 244 (1994) (holding that a 
statute may produce a prohibited retroactive effect if it 
"impose[s] new duties with respect to transactions already 
completed" or "attaches new legal consequences to events 
completed before its enactment").

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  She did not report the existence of, or 
submit, additional evidence in response to the notice.  Even 
if she had submitted additional evidence substantiating his 
claim, she would have received the same benefit as she would 
have received had she submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist her in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  

Legal Analysis

In general, under applicable VA law and regulations, service 
connection may be granted if the weight of the evidence 
establishes that a disability was incurred in or aggravated 
by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Notwithstanding the lack of a 
diagnosis in service, service connection may be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); 
see also Cosman v. Principi, 3 Vet App. 503, 505 (1992).

A psychosis becoming manifest to a compensable degree within 
one year of service discharge will be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Service medical records indicate that the veteran was seen at 
the mental health clinic for personal, occupational, and 
interpersonal issues in May 1990.  She was not psychotic, nor 
was she suicidal or homicidal.  The examiner noted that the 
veteran's boyfriend died accidentally in December and that 
she has considerable career related problems.  She was hoping 
for an "early-out."  The assessment on Axis I was 
occupational problems and "Grief Rx."  The veteran was 
scheduled for a follow-up appointment in June 1990, but did 
not appear for the appointment.

The veteran was referred to the mental health center in 
February 1991 for ETOH evaluation after two alcohol related 
incidents in November 1990.  The examiner determined that the 
veteran was not alcohol dependent, thought she did diagnose 
alcohol abuse, episodic.

The veteran was afforded a separation examination in June 
1991.  On the report on medical history, she indicated that 
she did not have depression or excessive worry or nervous 
trouble of any sort.  She indicated that her present health 
was good.  Her psychiatric clinical evaluation was normal.  

On the February 1992 affiliation examination, the veteran 
reported that she did not have depression or excessive worry 
or nervous trouble of any sort.

The record first documents treatment for a psychiatric 
disability in July 1993, when the veteran was hospitalized at 
the Psychiatric Institute of Richmond.  She was admitted for 
acute confusion, disorientation, and paranoia.  The diagnosis 
was major depression with psychosis.  She remained 
hospitalized until August 1993.

The veteran hospitalized at St. Mary's Hospital in October 
1993.  It was reported, apparently incorrectly, that she had 
been hospitalized at the Psychiatric Institute of Richmond in 
March 1993.  The diagnosis during the current hospitalization 
was bipolar affective disorder, and question schizoaffective 
disorder.

In a letter dated in June 1994, the veteran's parents wrote 
that while the veteran was stationed in the Philippines 
during service, she would call home hysterical and upset at 
least twice a week.  The parents recalled that when the 
veteran returned home she had become isolated, irrational, 
and impulsive.

Subsequently dated records show that the veteran received VA 
and private treatment for a psychiatric disability, and 
underwent psychiatric evaluations in connection with her 
claim for Social Security disability benefits.

The Board remanded the case in July 1997 for evidentiary 
development and a VA examination.  The veteran failed to 
appear for the July 1998 examination.

The Board remanded the case again in March 1999 for 
evidentiary development and a VA examination.  Again, the 
veteran failed to appear for the scheduled examinations in 
May 2002 and November 2003.  The RO continued its denial of 
service connection.

Although the claims file does not contain records of the 
notice provided to the veteran of the scheduled VA 
examinations, she was informed in the supplemental statements 
of the case, the March 1999 Board remand, and a letter from 
the RO that her claim could be denied because of her failure 
to report for an examination.  She did not respond, or 
otherwise indicate that notice was lacking.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties". United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be 
presumed that the Secretary properly discharged official 
duties by properly handling claims submitted by the veteran.  
The presumption of regularity is not absolute; it may be 
rebutted by the submission of "clear evidence to the 
contrary".  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 
Vet. App. 62, 64 (1992).

In this case there is a presumption that VA employees 
properly carry out their duties by providing notice of 
scheduled examinations.  The presumption of regularity is not 
rebutted unless there is an allegation of non-receipt of the 
disputed notice.  Baxter v. Principi, 17 Vet App 407 (2004).  
In this case there has been no allegation of non-receipt of 
the notice of the VA examinations.

The examinations were necessary to determine whether the 
current psychiatric disability could be associated with 
service.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b).  38 C.F.R. § 
3.655(a) (2003).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2003).

As the record stands, the service medical records show acute 
symptoms without any competent evidence that these symptoms 
represented an acquired psychiatric disability.  There is 
also no competent evidence linking the current psychiatric 
disability to service.

The record shows that a psychosis was first identified in 
1993, more than one year after the veteran's discharge from 
service.  The veteran and her parents have suggested that the 
disability identified in 1993, was present in service.  
However, as lay persons, they are not competent to express 
opinions as to medical causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Thus, they would not be 
competent to opine that symptoms reported in service could be 
diagnosed as an acquired psychiatric disability, or were 
otherwise related to the subsequently diagnosed psychiatric 
disability.

While the veteran's parents have indicated that she exhibited 
abnormal behavior within a year of her return from service, 
there is no competent evidence that these symptoms were 
diagnostic of a psychosis present to a compensable degree.  
Id.

In the absence of competent evidence showing a psychosis to a 
compensable degree within one year of service, or of evidence 
otherwise linking the current psychiatric disability to 
service; the preponderance of the evidence is against the 
claim, and it must be denied.


ORDER

Service connection for a psychiatric disorder is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



